              Case 2:19-cv-02019-RAJ-BAT Document 18 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       C.M.E. O/B/O W.P.B.,

 9                               Plaintiff,                 CASE NO. 2:19-cv-02019-RAJ-BAT

10             v.                                           BRIEFING SCHEDULE

11       SHORELINE SCHOOL DISTRICT,

12                               Defendant.

13            This case is an appeal of a decision by the Office of Administrative Hearings in
14   accordance with 20 U.S.C. § 1415(i)(2). Dkt. 1. As this is an action for review on a closed
15   administrative record, the Court issues the following briefing schedule:1
16            1)     Forty-five (45) days following the filing of the administrative record by the OSPI,
17   Administrative Resource Services, Defendant shall file its responsive brief and shall note it for
18   consideration on a date no earlier than the fourth Friday after filing and service of the responsive
19   brief.
20            2)     Plaintiff’s brief in opposition shall be filed and served not later than the Monday
21   before the noting date.
22
     1
      The Court’s April 22, 2020 Order (Dkt. 16) setting dates for initial disclosures and submission
23
     of the Joint Status Report and Discovery Plan has been withdrawn as an action for review on a
     closed administrative record is exempt from the requirements of Fed. R. Civ. P. 26(a) and 26(f).


     BRIEFING SCHEDULE - 1
           Case 2:19-cv-02019-RAJ-BAT Document 18 Filed 05/20/20 Page 2 of 2



 1          3)     Any reply papers shall be filed and served no later than the noting date.

 2          4)     Defendant’s responsive brief and Plaintiff’s brief in opposition shall not exceed

 3   twenty-four (24) pages. Any reply brief shall not exceed twelve (12) pages.

 4          DATED this 20th day of May, 2020.

 5

 6                                                       A
                                                         BRIAN A. TSUCHIDA
 7                                                       Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     BRIEFING SCHEDULE - 2
